 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JONATHAN M.D. SCHNELL,                        No. 2:17-cv-1941-KJN
12                       Plaintiff,
13            v.                                       ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff Jonathan Schnell seeks judicial review of a final decision by the Commissioner of

19   Social Security (“Commissioner”) denying plaintiff’s claim for Disability Insurance Benefits

20   (“DIB”) and Supplemental Security Income (“SSI”) under the Social Security Act (“Act”).1

21   Plaintiff filed a motion for summary judgment, which the Commissioner opposed by filing a

22   cross-motion for summary judgment. (ECF Nos. 16, 19.) No optional reply brief was filed. For

23   the reasons discussed below, the court AFFIRMS the Commissioner’s final decision by granting

24   the Commissioner’s motion for summary judgment.

25           The court reviews the Commissioner’s decision to determine whether (1) it is based on

26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and both parties
     voluntarily consented to proceed before a United States Magistrate Judge for all purposes. (ECF
28   Nos. 10, 11.)
                                                      1
 1   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

 2   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

 3   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

 4   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

 5   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 6   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 7   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 8   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citation omitted). “The

 9   court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one rational

10   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

11          In this case, the ALJ found that plaintiff suffered from severe impairments such as

12   residuals of a traumatic brain injury, residuals of a left ankle fracture, and depression, and

13   assessed plaintiff with the following residual functional capacity (“RFC”):

14                  I find that the claimant has the residual functional capacity to perform
                    medium work as defined in 20 CFR 404.1567(c) and 416.967(c)
15                  except the claimant can walk and/or stand for four hours in an eight
                    hour workday, and requires the use of a cane for long distances and
16                  uneven terrain. He is precluded from climbing ladders, ropes or
                    scaffolding, but can perform occasional postural activities, and must
17                  avoid concentrated exposure to cold, heat, noise, irritants, and
                    hazards. He is limited to simple routine repetitive tasks but will be
18                  off task five percent of the workday. He is capable of occasional
                    interaction with the public and coworkers, and requires low stress
19                  work as defined in occasional changes in the work setting, no
                    transactional/monetary work, and no assembly line work (fast
20                  paced).
21   (AT 667.) Plaintiff’s sole contention on appeal is that the ALJ improperly discounted plaintiff’s

22   testimony concerning his symptoms and functional limitations.

23          In Lingenfelter v. Astrue, 504 F.3d 1028 (9th Cir. 2007), the Ninth Circuit Court of

24   Appeals summarized the ALJ’s task with respect to assessing a claimant’s credibility:

25                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
26                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
27                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
28                  impairment could reasonably be expected to cause the severity of the
                                                     2
 1                  symptom she has alleged; she need only show that it could
                    reasonably have caused some degree of the symptom. Thus, the ALJ
 2                  may not reject subjective symptom testimony . . . simply because
                    there is no showing that the impairment can reasonably produce the
 3                  degree of symptom alleged.

 4                  Second, if the claimant meets this first test, and there is no evidence
                    of malingering, the ALJ can reject the claimant’s testimony about
 5                  the severity of her symptoms only by offering specific, clear and
                    convincing reasons for doing so. . . .
 6

 7   Lingenfelter, 504 F.3d at 1035-36 (citations and quotation marks omitted). “At the same time, the

 8   ALJ is not required to believe every allegation of disabling pain, or else disability benefits would

 9   be available for the asking....” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).

10          “The ALJ must specifically identify what testimony is credible and what testimony

11   undermines the claimant’s complaints.” Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

12   693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.

13   1999)). In weighing a claimant’s credibility, an ALJ may consider, among other things, the

14   “‘[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s] testimony or

15   between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work record, and

16   testimony from physicians and third parties concerning the nature, severity, and effect of the

17   symptoms of which [claimant] complains.’” Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir.

18   2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

19   1997)). If the ALJ’s credibility finding is supported by substantial evidence in the record, the

20   court “may not engage in second-guessing.” Id. at 959.

21          Here, the ALJ provided several specific, clear, and convincing reasons for discounting

22   plaintiff’s testimony regarding a disabling degree of symptoms and functional limitations.

23          First, after performing a thorough discussion of the medical and mental health records, the

24   ALJ reasonably concluded that plaintiff’s allegations of functional limitations beyond the RFC

25   were inconsistent with the overwhelming weight of the medical and mental health opinion

26   evidence. (AT 668-71.)2 Nevertheless, the ALJ gave plaintiff the benefit of the doubt and

27
     2
      On appeal, plaintiff does not challenge the ALJ’s assessment of the medical and mental health
28   opinion evidence through any substantive briefing or argument. Thus, any such issue is waived.
                                                      3
 1   actually assessed more restrictive limitations than most of the medical sources in the record.

 2          Second, the ALJ legitimately referenced plaintiff’s limited treatment during the relevant

 3   period, noting that there were no medical records to support mental health treatment after 2013

 4   and no history of treatment for any severe physical impairment after plaintiff’s alleged onset date.

 5   (AT 669.) Failure to seek consistent treatment is a proper consideration when evaluating

 6   credibility. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). “We have long held that,

 7   in assessing a claimant’s credibility, the ALJ may properly rely on unexplained or inadequately

 8   explained failure to seek treatment or to follow a prescribed course of treatment...Moreover, a

 9   claimant’s failure to assert a good reason for not seeking treatment, or a finding by the ALJ that

10   the proffered reason is not believable, can cast doubt on the sincerity of the claimant’s pain

11   testimony.” Molina, 674 F.3d at 1113-14 (citation and quotation marks omitted).

12          Third, the ALJ properly found that plaintiff’s daily activities were inconsistent with his

13   allegations of disability. (AT 666-68, 671.) “While a claimant need not vegetate in a dark room

14   in order to be eligible for benefits, the ALJ may discredit a claimant’s testimony when the

15   claimant reports participation in everyday activities indicating capacities that are transferable to a

16   work setting...Even where those activities suggest some difficulty functioning, they may be

17   grounds for discrediting the claimant’s testimony to the extent that they contradict claims of a

18   totally debilitating impairment.” Molina, 674 F.3d at 1112-13 (citations and quotation marks

19   omitted); see also Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (ALJ properly considered

20   claimant’s ability to care for her own needs, cook, clean, shop, interact with her nephew and
21   boyfriend, and manage her finances and those of her nephew in the credibility analysis); Morgan

22   v. Comm’r of Soc. Sec., 169 F.3d 595, 600 (9th Cir. 1999) (ALJ’s determination regarding

23   claimant’s ability to “fix meals, do laundry, work in the yard, and occasionally care for his

24   friend’s child” was a specific finding sufficient to discredit the claimant’s credibility). Here,

25   plaintiff acknowledged that he could drive a car, cook, do dishes and laundry, go grocery

26   shopping, do yard work and gardening, help and go out to eat with his grandmother, and maintain
27

28   See Carmickle v. Comm’r, 533 F.3d 1155, 1161 n.2 (9th Cir. 2008).
                                                  4
 1   a romantic relationship with his girlfriend, and he enjoyed karaoke, going to the movies and

 2   coffee shops, fishing, camping, yoga, and bocce ball. (AT 60-63, 290-92, 340-41, 688-90, 700-

 3   01.) As the ALJ also found, plaintiff engaged in substantial gainful activity since January 2016

 4   when he started working for U-Haul about 21 hours per week. (AT 664-65.)

 5          To be sure, the record also contains some contrary evidence, suggesting that plaintiff’s

 6   activities are more limited. However, it is the function of the ALJ to resolve any ambiguities, and

 7   the court finds the ALJ’s assessment to be reasonable and supported by substantial evidence. See

 8   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (affirming ALJ’s credibility

 9   determination even where the claimant’s testimony was somewhat equivocal about how regularly

10   she was able to keep up with all of the activities and noting that the ALJ’s interpretation “may not

11   be the only reasonable one”). As the Ninth Circuit explained:

12                  It may well be that a different judge, evaluating the same evidence,
                    would have found [the claimant’s] allegations of disabling pain
13                  credible. But, as we reiterate in nearly every case where we are
                    called upon to review a denial of benefits, we are not triers of fact.
14                  Credibility determinations are the province of the ALJ...Where, as
                    here, the ALJ has made specific findings justifying a decision to
15                  disbelieve an allegation of excess pain, and those findings are
                    supported by substantial evidence in the record, our role is not to
16                  second-guess that decision.
17   Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989).

18          Fourth, the ALJ permissibly relied on plaintiff’s demeanor at the hearing, observing that:

19                  Although he reported that his “cognitive skills were diminishing,” he
                    testified adequately. For example, he was articulate and quickly
20                  responded to questions, gave examples without any delay, and did
                    not appear to have any delays or problems interacting with others at
21                  the hearing. He was able to recall his hours of work, pay, and tasks,
                    and recounted his prior work duties and hours without difficulty.
22

23   (AT 668.) Even though the ALJ’s observations of the claimant at the hearing may not form the

24   sole basis for discrediting the claimant’s testimony, such observations may be used in the overall

25   credibility evaluation. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007); Nyman v. Heckler, 779

26   F.2d 528, 531 (9th Cir. 1985).
27          In sum, the court concludes that the ALJ’s credibility evaluation was supported by the

28   record and by the proper analysis.
                                                       5
 1          Consequently, the ALJ’s decision was free from prejudicial error and supported by

 2   substantial evidence in the record as a whole.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. Plaintiff’s motion for summary judgment (ECF No. 16) is DENIED.

 5          2. The Commissioner’s cross-motion for summary judgment (ECF No. 19) is

 6              GRANTED.

 7          3. The final decision of the Commissioner is AFFIRMED.

 8          4. The Clerk of Court shall close this case.

 9   Dated: November 13, 2018

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      6
